Order reversed, with ten dollars costs and disbursements, and motion granted, •with ten dollars costs, except as to the allegation of damage in paragraph 10. The necessary allegations of a complaint in an action of this character are: First, the cause' of action in favor of the corporation, which should be stated in the same maimer and with the same details of facts as would be proper in case the corporation itself had brought the action; second, the facts which enable plaintiff to maintain the action in place of the corporation; that he is a stockholder therein and that the corporation itself has refused or unreasonably failed to bring the action. Ordinarily, no other allegations are necessary or material. (Kavanaugh v. Commonwealth Trust Co., 181 N. Y. 121, 124.) Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ., concurred.